DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-37 are as best understood and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 2016/0089508).
As per claim 18: Smith discloses a computer-implemented method of facilitating a smoking cessation plan, comprising: generating, by a server system (see Para. [0096-0098]; wherein a program would be generated, and stored on a remote devices (such as laptop, mobile phone, tablet, etc.) to act as a server), an initial smoking cessation plan based on one or more inputs provided by a client device in communication with a vaporization device 10 (see fig. 1, with a mobile device element 20; Para. [0038-0040]; wherein the  communication unit 17 is configured to communicate with and be controlled by a mobile communication device 20 such as a smart-phone having an application program product APP configured to control the inhalation device)(and see Paras. [0042; 0045-0046; 0048; 0061-0062] regarding the initial smoking cessation plan comprising one or more phases), the initial smoking cessation plan comprising one or more phases, wherein each phase is associated with a predefined ratio of a vapor mixture for the vaporization device to deliver to a user (see Paras. [0048; 0061-0062]; such as in this disclosure is to deliver a precise user defined amount of substance a, such as a drug, in particular nicotine. The vapor inhalation is communicating with and controlled by the user's mobile communication device by means of the communication unit via a suitable communication media such as Blue Tooth Low energy (BLE). The user selects nicotine strength in the connected mobile application product APP, which in turn is communicated to the controller 18 of the vapor inhalation device. An intention is to deliver nicotine levels in precise increments from zero % nicotine concentration to high nicotine, say 100% nicotine concentration so that the user can program a tapered nicotine reduction over a specified period of time. For example, the user can program the APP in the mobile communication device that he wishes to taper his nicotine over a time period of 90 days; and a cessation program is where a user may select a program that instructs the vaporizer device to reduce nicotine concentration in a linear trajectory); transmitting, by the server system, the initial smoking cessation plan to the client device (see Paras. [0051-0053; 0063]; receiving, by the server system, one or more streams of usage statistics associated with the user's use of the vaporization device 10 (see Paras. [0051-0055; 0099-0120]; wherein it discloses the collection of usage statistics); analyzing, by the server system, the one or more streams of usage statistics to determine whether the user's use of the vaporization device 10 is in accordance with the initial smoking cessation plan (see Paras. [0065-0127]; such as wherein control and execute any number of dynamic individually optimized nicotine-cessation or nicotine-reduction “programs” that are executed using any number or combination of computational systems that can learn from data such as, but not limited to; and The “program” can be defined as a set of electronic instructions as determined by the previously described computational system which instructs the inhalation device and/or platform to dispense nicotine vapour in prescribed concentration, and a corresponding placebo substance vapour concentration for user inhalation over a specific period of time); determining, by the server system, that the user's use of the vaporization device deviates from the initial smoking cessation plan (see Paras. [0065-0127]; wherein it discloses the machine learning); and modifying, by the server system, the initial smoking cessation plan based on the usage statistics (see Paras. [0120-0127]; wherein an individual usage profile is generated and continually updated; and such as the users can specify if they crave nicotine at a given moment, they can also be prompted to enter this information. An individual usage profile is generated and continually updated for each individual user).

As per claims 19-27; and 29-36: Smith discloses the computer-implemented method;  further comprising: transmitting, by the server system, the modified smoking cessation plan to the client device (see Paras. [0051-0055; 0096-0098]; such as the mobile communication device 20 running the APP will transmit information via the communication unit 17 to the controller 18. When a user activates the device, it will transmit information via the communication unit 17 to the APP instead. The transmitted information can include battery charge percentage, number of individual atomizer activations and volume of inhalations as determined by the pressure sensor); and wherein the usage statistics comprise one or more uses of the vaporization device 10 and a duration associated with each use of the one or more uses (see Para. [0053-0055; 0099-0120]; wherein an individual usage profile is generated and continually updated; and such as the users can specify if they crave nicotine at a given moment, they can also be prompted to enter this information. An individual usage profile is generated and continually updated for each individual user); and wherein generating, by the server system (remote/mobile devices), the initial smoking cessation plan comprises: generating the one or more phases, wherein the predefined ratio of the vapor mixture comprises a ratio of nicotine-containing substance to non-nicotine-containing substance (see Paras. [0053-0055]; such as wherein for instance an adaptive algorithm monitors how the user uses the device (more specific) and automatically calculates a base line for how much nicotine is administered per inhalation. The user continues using the device as they normally would, and the APP, communicating with the controller, will gradually decrease the nicotine level over a period of time until the user is inhaling nothing but placebo vapor); and wherein the one or more streams of the usage statistics comprise at least one of a number of inhalations and a duration of each inhalation (see Paras. [0051-0055; 0099-0120]; wherein discloses the collection of usage statistics); and wherein the one or more inputs comprises at least one of an age of the user, a gender of the user (see Paras. [0112-0118]); and wherein the server system (such as a remote/mobile, laptop, tablet devices) communicates directly with the vaporization device 10 (see Para. [0038]); and further comprising:  initiating, by the server system, a control period during which the server system learns smoking habits of the user based on the user's use of the vaporization device during the control period (see Paras. [0055]; wherein This nicotine dose is based on three elements: data aggregated from all users, baseline values from 3rd party research, and personalized data collected from the user using the vapour inhalation device. Nicotine is optimized to learn a user's nicotine intake habits and then create a unique, customized and dynamically responsive cessation program for each individual user); and wherein generating the initial smoking cessation plan based at least in part on the learned smoking habits of the user during the control period (see Para. [0055]; wherein Nicotine is optimized to learn a user's nicotine intake habits and then create a unique, customized and dynamically responsive cessation program for each individual user).

As per claim 28: Smith discloses a system comprising: a processor; and a memory having a programming instructions store thereon, which, when executed by the processor (see Para. [0098-0099]; wherein the program and the algorithm can be stored and executed on the PCBA inside the inhalation device or the portable mobile communication device used to connect to the inhalation device, (mobile phone, etc.) or on both the inhalation and mobile communication device at the same time, cause a computing system to perform operation comprising: generating(see Para. [0096-0098]; wherein a program would be generated, and stored on a remote devices (such as laptop, mobile phone, tablet, etc.), an initial smoking cessation plan based on one or more inputs provided by a client device in communication with a vaporization device 10 (see fig. 1, with a mobile device element 20; Para. [0038-0040]; wherein the  communication unit 17 is configured to communicate with and be controlled by a mobile communication device 20 such as a smart-phone having an application program product APP configured to control the inhalation device)(and see Paras. [0042; 0045-0046; 0048; 0061-0062] regarding the initial smoking cessation plan comprising one or more phases), the initial smoking cessation plan comprising one or more phases, wherein each phase is associated with a predefined ratio of a vapor mixture for the vaporization device to deliver to a user (see Paras. [0048; 0061-0062]; such as in this disclosure is to deliver a precise user defined amount of substance a, such as a drug, in particular nicotine. The vapor inhalation is communicating with and controlled by the user's mobile communication device by means of the communication unit via a suitable communication media such as Blue Tooth Low energy (BLE). The user selects nicotine strength in the connected mobile application product APP, which in turn is communicated to the controller 18 of the vapor inhalation device. An intention is to deliver nicotine levels in precise increments from zero % nicotine concentration to high nicotine, say 100% nicotine concentration so that the user can program a tapered nicotine reduction over a specified period of time. For example, the user can program the APP in the mobile communication device that he wishes to taper his nicotine over a time period of 90 days; and a cessation program is where a user may select a program that instructs the vaporizer device to reduce nicotine concentration in a linear trajectory); transmitting the initial smoking cessation plan to the client device (see Paras. [0051-0053; 0063]; receiving one or more streams of usage statistics associated with the user's use of the vaporization device 10 (see Paras. [0051-0055; 0099-0120]; wherein it discloses the collection of usage statistics); analyzing the one or more streams of usage statistics to determine whether the user's use of the vaporization device 10 is in accordance with the initial smoking cessation plan (see Paras. [0065-0127]; such as wherein control and execute any number of dynamic individually optimized nicotine-cessation or nicotine-reduction “programs” that are executed using any number or combination of computational systems that can learn from data such as, but not limited to; and The “program” can be defined as a set of electronic instructions as determined by the previously described computational system which instructs the inhalation device and/or platform to dispense nicotine vapour in prescribed concentration, and a corresponding placebo substance vapour concentration for user inhalation over a specific period of time); determining that the user's use of the vaporization device deviates from the initial smoking cessation plan (see Paras. [0065-0127]; wherein it discloses the machine learning); and modifying the initial smoking cessation plan based on the usage statistics (see Paras. [0120-0127]; wherein an individual usage profile is generated and continually updated; and such as the users can specify if they crave nicotine at a given moment, they can also be prompted to enter this information. An individual usage profile is generated and continually updated for each individual user).

	As per claim 37: Smith discloses a non-transitory computer readable medium (see Paras. [0042; 0052]; comprising one or more sequences of instructions, which, when executed by one or more processors, causes a computing system to perform operations (see Para. [0052]; wherein there is provided a non-transitory computer-readable medium having instructions stored thereon that, if executed by a computing device in a mobile communications device 20, cause the computing device to control a vapor inhalation device 10 and to perform operations comprising providing 50 data from the mobile communication device 20 configured to control the vapor inhalation device 10 comprising: generating(see Para. [0096-0098]; wherein a program would be generated, and stored on a remote devices (such as laptop, mobile phone, tablet, etc.), an initial smoking cessation plan based on one or more inputs provided by a client device in communication with a vaporization device 10 (see fig. 1, with a mobile device element 20; Para. [0038-0040]; wherein the  communication unit 17 is configured to communicate with and be controlled by a mobile communication device 20 such as a smart-phone having an application program product APP configured to control the inhalation device)(and see Paras. [0042; 0045-0046; 0048; 0061-0062] regarding the initial smoking cessation plan comprising one or more phases), the initial smoking cessation plan comprising one or more phases, wherein each phase is associated with a predefined ratio of a vapor mixture for the vaporization device to deliver to a user (see Paras. [0048; 0061-0062]; such as in this disclosure is to deliver a precise user defined amount of substance a, such as a drug, in particular nicotine. The vapor inhalation is communicating with and controlled by the user's mobile communication device by means of the communication unit via a suitable communication media such as Blue Tooth Low energy (BLE). The user selects nicotine strength in the connected mobile application product APP, which in turn is communicated to the controller 18 of the vapor inhalation device. An intention is to deliver nicotine levels in precise increments from zero % nicotine concentration to high nicotine, say 100% nicotine concentration so that the user can program a tapered nicotine reduction over a specified period of time. For example, the user can program the APP in the mobile communication device that he wishes to taper his nicotine over a time period of 90 days; and a cessation program is where a user may select a program that instructs the vaporizer device to reduce nicotine concentration in a linear trajectory); transmitting the initial smoking cessation plan to the client device (see Paras. [0051-0053; 0063]; receiving one or more streams of usage statistics associated with the user's use of the vaporization device 10 (see Paras. [0051-0055; 0099-0120]; wherein it discloses the collection of usage statistics); analyzing the one or more streams of usage statistics to determine whether the user's use of the vaporization device 10 is in accordance with the initial smoking cessation plan (see Paras. [0065-0127]; such as wherein control and execute any number of dynamic individually optimized nicotine-cessation or nicotine-reduction “programs” that are executed using any number or combination of computational systems that can learn from data such as, but not limited to; and The “program” can be defined as a set of electronic instructions as determined by the previously described computational system which instructs the inhalation device and/or platform to dispense nicotine vapour in prescribed concentration, and a corresponding placebo substance vapour concentration for user inhalation over a specific period of time); determining that the user's use of the vaporization device deviates from the initial smoking cessation plan (see Paras. [0065-0127]; wherein it discloses the machine learning); and modifying the initial smoking cessation plan based on the usage statistics (see Paras. [0120-0127]; wherein an individual usage profile is generated and continually updated; and such as the users can specify if they crave nicotine at a given moment, they can also be prompted to enter this information. An individual usage profile is generated and continually updated for each individual user).
 
Response to Arguments
The new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831